 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 PETER JASON HELFRICH,                                      Case No.: 2:19-cv-00524-JAD-GWF

 4             Petitioner
                                                                    Order Dismissing Case
 5 v.
                                                                            ECF No. 2
 6 CQV TRUST, et al.,

 7             Respondents

 8

 9            Peter Jason Helfrich has submitted what he styled as a petition for a writ of habeas corpus

10 and emergency motion for return of child. 1 There are at least three fatal problems with this

11 action, each of which independently requires its dismissal:

12            1. The petition is not on the court-required form, and petitioner has neither paid the

13                filing fee nor submitted an application to proceed in forma pauperis. Accordingly,

14                this matter has not been properly commenced. 2

15            2. Petitioner has pled no discernible factual allegations cognizable in federal habeas and

16                no discernible, plausible factual allegations that would state a claim for which federal

17                relief of any kind may be granted. The court’s best guess is that petitioner seeks to

18                challenge a child-custody or child-support ruling from the state family court. But

19                petitioner’s filing mostly consists of statements like “Whereas it is my understanding

20
     1
         ECF Nos. 1-1, 2.
21   2
     28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2. Although petitioner states on the face of his
   filing that the filing fees are waived, filers seeking to proceed in forma pauperis must submit the
22
   court-required application to obtain pauper status, and petitioner has not done so. His claim that
   he is exempt from paying a filing fee is based not on court procedures or statutory authority, but
23
   rather based on his sovereign-citizen-type belief that it would be illegal for the court to charge
   him a fee. See ECF No. 1-1 at 3.
 1                that it is impossible to distinguish one soul from any other, and therefore all souls

 2                must at all times and in all situations be considered equal in all respects in any fair,

 3                just and reasonable context. . . .”3 In short, petitioner’s submissions are delusional

 4                and frivolous.

 5            3. And finally, petitioner does not appear to be in state custody, so this court lacks

 6                jurisdiction over his habeas petition. 4

 7            IT IS THEREFORE ORDERED that the Clerk is directed to DETACH AND FILE

 8 THE PETITION (ECF No. 1-1).

 9             IT IS FURTHER ORDERED that this action is DISMISSED as improperly

10 commenced and frivolous.

11            IT IS FURTHER ORDERED that the emergency motion for return of child [ECF No.

12 2] is DENIED as moot.

13            IT IS FURTHER ORDERED that the Clerk of Court is directed to ENTER

14 JUDGMENT accordingly and CLOSE THIS CASE.

15            And because reasonable jurists would not find the court’s conclusion to be debatable or

16 wrong, the court declines to issue a certificate of appealability.

17            Dated: April 24, 2019

18                                                               _________________________________
                                                                        ____
                                                                           ______
                                                                           __     _______
                                                                                        _ _______  _ __
                                                                 U.S. District
                                                                         tricct Judge
                                                                                Juddgge Jennifer
                                                                                Ju      Jennniiffer A.
                                                                                                    A. Dorsey
                                                                                                       D
19

20

21

22

23   3
         ECF No. 1-1 at 4.
     4
         28 U.S.C. § 2254(a); Spencer v. Kemna, 523 U.S. 1, 7 (1998).

                                                         2
